                                          Case 3:21-cv-03052-WHO Document 6 Filed 08/16/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     SHAWN DAMON BARTH,                               Case No. 21-cv-03052-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                          ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     DANNIAL VEGA,
                                                                                          Dkt. Nos. 3 and 5
                                  11
                                                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         INTRODUCTION
                                  14          Plaintiff Shawn Damon Barth is barred from bringing this action in forma pauperis
                                  15   because he has filed at least three federal actions that were dismissed as frivolous,
                                  16   malicious, or on grounds that they failed to state a claim for relief. He was ordered to
                                  17   show cause why pauper status should not be barred, but he has not filed any proper
                                  18   response to the order. Accordingly, this federal civil rights action is DISMISSED without
                                  19   prejudice to Barth bringing his claims in a new paid complaint.
                                  20                                         BACKGROUND
                                  21          Barth, a state prisoner and frequent litigant in federal court, filed this federal civil
                                  22   rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma pauperis
                                  23   (IFP) under 28 U.S.C. § 1915. He was ordered to show cause why the action should not be
                                  24   dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner may not bring a civil
                                  25   action IFP “if the prisoner has, on 3 or more prior occasions, while incarcerated or
                                  26   detained in any facility, brought an action or appeal in a court of the United States that was
                                  27   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
                                  28   relief may be granted, unless the prisoner is under imminent danger of serious physical
                                             Case 3:21-cv-03052-WHO Document 6 Filed 08/16/21 Page 2 of 3




                                   1   injury.” (Dkt. No. 4 at 1.) The Order identified three prior federal court actions (“strikes”)
                                   2   that appeared to count under section 1915(g) and allowed plaintiff an opportunity to
                                   3   respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005). The Order also
                                   4   informed Barth he could avoid dismissal by paying the filing fee by the deadline.
                                   5            The strikes identified were:
                                   6         (1) Barth v. Beard (Beard), No. 2:16-cv-01469-DMG-RAO (C.D. Cal. Feb. 26, 2019)
                                   7            (complaint dismissed by a district judge upon the recommendation of a magistrate
                                   8            judge1 because plaintiff failed to state a claim, and additionally, one of his four
                                   9            claims was barred on the face of the complaint by Heck v. Humphrey (Heck), 512
                                  10            U.S. 477 (1994) (an individual bringing a claim under 42 U.S.C. § 1983 must base
                                  11            the pursuit of damages for an unconstitutional conviction on the reversal or
                                  12            invalidation of the conviction and two defendants were entitled to sovereign
Northern District of California
 United States District Court




                                  13            immunity on the face of the complaint), and two defendants were entitled to
                                  14            sovereign immunity on the face of the complaint);
                                  15         (2) Barth v. Kernan (Kernan), No. 2:18-cv-04763-DMG-RAO (C.D. Cal. Sept. 10,
                                  16            2018) (complaint dismissed with leave to amend because plaintiff failed to state a
                                  17            claim, one of his four claims was additionally Heck-barred on the face of the
                                  18            complaint, and defendants were entitled to sovereign immunity on the face of the
                                  19            complaint; ultimately dismissed because plaintiff failed to cure any defect upon
                                  20            amendment); and
                                  21         (3) Barth v. Muniz (Muniz), No. 3:18-cv-01242-WHO (N.D. Cal. May 31, 2019)
                                  22            (amended complaint dismissed for failure to state a claim and because allegations
                                  23            were prolix; suit ultimately dismissed after plaintiff failed to cure any defect upon
                                  24            amendment).2
                                  25
                                       1
                                  26    That a magistrate judge, rather than a district judge, issued the order is of no moment. See
                                       Hoffmann v. Pulido, 928 F.3d 1147, 1150-51 (9th Cir. 2019) (holding that a dismissal
                                  27   without prejudice by a magistrate judge, issued before the defendant filed a consent to
                                       magistrate jurisdiction, is still a strike under the PLRA.)
                                  28   2
                                           The Court’s dismissal was upheld on appeal: “The district court did not abuse its
                                                                                        2
                                           Case 3:21-cv-03052-WHO Document 6 Filed 08/16/21 Page 3 of 3




                                   1                                            DISCUSSION
                                   2           Barth did not file any response to the Order to Show Cause.3 Therefore he has not
                                   3   shown any reason that the restrictions of section 1915(g) should not be imposed. He has
                                   4   failed to (i) pay the filing fee; (ii) show that any of the strikes do not qualify under section
                                   5   1915(g); (iii) show that he qualifies for the imminent danger exception; or (iv) otherwise
                                   6   show cause why this action should not be dismissed.
                                   7           Accordingly, Barth’s IFP application is DENIED. (Dkt. Nos. 3 and 5.) This federal
                                   8   civil rights action will be dismissed.
                                   9                                            CONCLUSION
                                  10           This federal civil rights action is DISMISSED without prejudice to Barth bringing
                                  11   his claims in a new paid complaint. His IFP motion is DENIED. (Dkt. Nos. 3 and 5.) The
                                  12   Clerk shall terminate all pending motions, enter judgment in favor of defendant, and close
Northern District of California
 United States District Court




                                  13   the file.
                                  14           IT IS SO ORDERED.
                                  15   Dated: August 16, 2021
                                                                                           _________________________
                                  16
                                                                                           WILLIAM H. ORRICK
                                  17                                                       United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       discretion in dismissing Barth’s action without prejudice because Barth failed to comply
                                  25   with the district court’s orders to file an amended complaint that alleged a closely related
                                       set of claims, despite multiple warnings to comply with federal pleading and joinder
                                  26   requirements.” Barth v. Muniz, No. 3:18-cv-01242-WHO, USCA Memorandum, Dkt. No.
                                       29 at 2.)
                                  27   3
                                        Rather than file a response that addressed the issues raised in the Order to Show Cause,
                                  28   Barth filed another IFP application. In no way does this motion constitute a proper
                                       response to the OSC. (Dkt. No. 5.)
                                                                                       3
